IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                             Assigned on Briefs February 2, 2016

             STATE OF TENNESSEE v. KEVIN PATTON BENFIELD

                   Appeal from the Circuit Court for Henderson County
                          No. 140762    Donald H. Allen, Judge


                    No. W2015-00532-CCA-R3-CD - Filed May 3, 2016


The Defendant, Kevin Patton Benfield, was convicted by a Henderson County jury of one
count of aggravated assault and received an effective sentence of six years‟ confinement.
On appeal, the sole issue presented for our review is whether the evidence is sufficient to
support his conviction. Upon our review, the judgment of the trial court is affirmed.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and TIMOTHY L. EASTER, JJ., joined.

George Morton, District Public Defender; and Hewitt Chatman, Assistant Public
Defender, Jackson, Tennessee, for the Defendant-Appellant, Kevin Patton Benfield.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Counsel;
James G. (Jerry) Woodall, District Attorney General; and Angela R. Scott, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                              OPINION

       This appeal stems from an altercation that occurred on February 21, 2014, between
the Defendant, his friend, Kerry Brittain, and the victim, Terry Crider, who was
Brittain‟s1 neighbor at the time. The victim became upset after he was bitten by
Brittain‟s dog, which was described at trial as an “eighty-pound pit bull.” The victim
confronted Brittain about the dog, at which point the Defendant intervened and, after an
argument, struck the victim in the head multiple times, causing severe facial injuries.

        1
             We acknowledge that we do not use titles when referring to every witness. We intend no
disrespect in doing so. Judge John Everett Williams believes that referring to witnesses without proper
titles is disrespectful even though none is intended. He would prefer that every adult witness be referred
to as Mr. or Mrs. or by his or her proper title.
The Defendant was subsequently indicted for aggravated assault.

       At trial, the victim testified that he owned several rental properties in the
Defendant‟s neighborhood at the time of the assault. The victim had received several
complaints from tenants regarding Brittain‟s dog, which was allowed to roam freely in
the neighborhood. The victim had discussed the dog with Brittain on several occasions
and, although Brittain promised to keep the dog fenced in, he consistently failed to do so.

        On February 21, 2014, the victim was removing garbage from one of his rental
properties when he was bitten by Brittain‟s dog. When he confronted Brittain, the two
began to argue and the Defendant involved himself in the altercation, eventually striking
the victim in the head with a brick. As a result of the blow, the victim suffered multiple
facial fractures and was airlifted to Vanderbilt University Hospital where he underwent
emergency surgery. The victim later underwent two additional surgeries. His eyesight
and hearing were damaged as a result of the assault, and he testified that he continues to
have trouble speaking and eating.

       The victim admitted to having a knife on him on the day of the attack, and stated
that during the altercation with the Defendant and Brittain he kept his hand on the knife
in his pocket because of the dog. However, he claimed that he never threatened the
Defendant or Brittain with the knife and never removed it from his pocket during the
altercation. On cross-examination, the victim clarified that he did have the knife out
immediately after being bitten by the dog, but that he put it back in his pocket before
approaching Brittain and the Defendant.

        Kerry Brittain, testifying for the defense, recalled the incident differently. Brittain
testified that he, the Defendant, and some relatives were at his home when the
Defendant‟s sister alerted him that the dog had bitten the victim. Upon going outside,
Brittain recalled that the victim was “already irate” and was screaming and cursing that
he was tired of the dog and was going to kill it. When the Defendant intervened, the
victim pulled a knife out of his pocket and grabbed him by the arm, at which point the
Defendant “just leveled him.” Once the victim was on the ground, the Defendant hit him
an additional three or four times before Brittain pulled him off the victim. Brittain
testified that he then took the knife, which the victim was still holding, until the police
arrived. Brittain claimed that the victim had been the aggressor in the altercation and that
he had antagonized and provoked the Defendant, who only hit the victim after the victim
grabbed him. Brittain also stated that the Defendant only struck the victim with his fist,
and that he never saw him pick up or strike the victim with a brick or any other weapon.

       On cross-examination, Brittain admitted that he initially told the arresting officers
that the victim kept the knife behind his back during the altercation and never threatened
                                              -2-
him or the Defendant with it. He further clarified that the Defendant stepped off the
porch and walked over to confront the victim and that the victim never stepped toward
the Defendant.

       The Defendant testified and admitted that he initially approached the victim.
However, he claimed that he struck the victim after he had been threatened and grabbed
by the arm.

       I did go over there. But my intentions – I didn‟t have no intentions to fight
       or nothing, you know. I‟ve known [the victim] about fifteen years. You
       know, I was going over there to talk to him, you know, we‟re all grown
       men . . . he just snapped, you know, he started threatening me and stuff . . .
       He reached in his pocket, pulled out a knife. And when I backed up . . . he
       reached out and grabbed me. I didn‟t have [any] choice but to try to keep
       this man from cutting me. I was scared to death.

On cross-examination, the Defendant admitted that he inserted himself into the
confrontation between the victim and Brittain. The Defendant also admitted that there
were bricks near where the altercation took place but denied striking the victim with one.

       Faith Comer, the Defendant‟s girlfriend, witnessed part of the incident and
observed the victim “screaming at the top of his lungs about how the dog had hurt him
and that he was going to shoot the dog[.]” She testified that the victim then pulled a knife
and threatened to cut the Defendant, at which point the Defendant struck the victim in the
head. Once the victim was on the ground, Brittain picked up the knife and held it until
the police arrived.

       On cross-examination, Comer admitted that she and the Defendant were dating at
the time of the incident and living together at the time of the trial. She did not mention
that Brittain took a knife off the victim or that the victim was the initial aggressor in her
statement to police.

       Officer Collins Bailey, an employee of the Henderson County Sheriff‟s
Department at the time of the incident, testified that he was the first officer on the scene.
He obtained statements from the Defendant and Brittain and collected a knife,
purportedly taken from the victim while he was on the ground, from Brittain. None of
the witnesses reported that the victim was hit with a brick, but there were bricks in the
general area. Investigator David Dowdy arrived shortly after Officer Bailey and
observed several lacerations on the Defendant‟s knuckles and hands. He took an
additional statement from the Defendant and several photographs of the scene, which
were introduced into evidence. Investigator Dowdy testified that based on the totality of
                                             -3-
his investigation, he arrested the Defendant for aggravated assault.

       Following deliberations, the jury convicted the Defendant of aggravated assault.
On March 2, 2015, the trial court sentenced the Defendant to six years‟ confinement, and
on March 16, 2015, denied Benfield‟s motion for a new trial. The Defendant filed a
timely notice of appeal on March 20, 2015.

                                         ANALYSIS

       On appeal, the Defendant contends that the evidence is insufficient to sustain his
conviction for aggravated assault. Specifically, he asserts that the evidence established
that he acted in self-defense and that the State failed to negate this defense. The State
responds that the evidence is sufficient to sustain his conviction. We agree with the
State.

        When considering the sufficiency of the evidence on appeal, the State is entitled to
the strongest legitimate view of the evidence and all reasonable inferences which may be
drawn from that evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (citing
State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010)). When a defendant challenges the
sufficiency of the evidence, the standard of review applied by this court is “whether, after
reviewing the evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979). Similarly, Rule 13(e) of the Tennessee
Rules of Appellate Procedure states, “Findings of guilt in criminal actions whether by the
trial court or jury shall be set aside if the evidence is insufficient to support the finding by
the trier of fact of guilt beyond a reasonable doubt.” “Because a verdict of guilt removes
the presumption of innocence and raises a presumption of guilt, the criminal defendant
bears the burden on appeal of showing that the evidence was legally insufficient to
sustain a guilty verdict.” State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009).

       Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Matthews, 805 S.W.2d
776, 779 (Tenn. Crim. App. 1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn.
1977); Farmer v. State, 343 S.W.2d 895, 897 (Tenn. 1961)). The standard of review for
sufficiency of the evidence “„is the same whether the conviction is based upon direct or
circumstantial evidence.‟” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting
Hanson, 279 S.W.3d at 275). The jury, as the trier of fact, must evaluate the credibility
of the witnesses, determine the weight given to witnesses‟ testimony, and reconcile all
conflicts in the evidence. State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008) (citing
Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim. App. 1978)). Moreover, the jury
determines the weight to be given to circumstantial evidence and the inferences to be
                                              -4-
drawn from this evidence, and the extent to which the circumstances are consistent with
guilt and inconsistent with innocence are questions primarily for the jury. Dorantes, 331
S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006)). When
considering the sufficiency of the evidence, this court shall not reweigh the evidence or
substitute its inferences for those drawn by the trier of fact. Id.

       Aggravated assault, as relevant here, occurs when a person intentionally or
knowingly commits an assault as defined in Tennessee Code Annotated section 39-13-
101(a)(1) and the assault results in serious bodily injury or involves the use of a deadly
weapon. T.C.A. § 39-13-102(a)(1)(A)(i), (iii). Serious bodily injury refers to a bodily
injury that involves a substantial risk of death, protracted unconsciousness, extreme
physical pain, or involves the impairment of a function of a bodily member, organ or
mental faculty. Id. § 39-11-106(a)(34). Deadly weapon means “[a] firearm or anything
manifestly designed, made or adapted for the purpose of inflicting death or serious bodily
injury” or “[a]nything that in the manner of its use or intended use is capable of causing
death or serious bodily injury[.]” Id. § 39-11-106(a)(5).

       In challenging the sufficiency of the evidence in the instant case, the Defendant
does not contest any particular element of aggravated assault. Rather, he asserts that the
State failed to disprove beyond a reasonable doubt that he acted in self-defense.

      Self-defense is defined as follows:

      [A] person who is not engaged in illegal activity and is in a place where the
      person has a right to be has no duty to retreat before threatening or using
      force intended or likely to cause death or serious bodily injury, if:

      (A) The person has a reasonable belief that there is an imminent danger of
      death or serious bodily injury;

      (B) The danger creating the belief of imminent death or serious bodily
      injury is real or honestly believed to be real at the time; and

      (C) The belief of danger is founded upon reasonable grounds.

Id. § 39-11-611(b)(2). The jury, as the trier of fact, determines whether a defendant acted
in self-defense. State v. Dooley, 29 S.W.3d 542, 547 (Tenn. Crim. App. 2000) (citing
State v. Goode, 956 S.W.2d 521, 527 (Tenn. Crim. App. 1997)). “[I]n the context of
judicial review of the jury verdict, in order to prevail, the defendant must show that the
evidence relative to justification, such as self-defense, raises, as a matter of law, a
reasonable doubt as to his conduct being criminal.” State v. Clifton, 880 S.W.2d 737,
                                            -5-
743 (Tenn. Crim. App. 1994). The State has the burden of negating a defendant‟s claim
of self-defense in the event that “admissible evidence is introduced supporting the
defense.” T.C.A. § 39-11-201(a)(3); State v. Sims, 45 S.W.3d 1, 10 (Tenn. 2001) (citing
State v. Belser, 945 S.W.2d 776, 782 (Tenn. Crim. App. 1996)).

        Viewed in the light most favorable to the State, the evidence in the instant case
established that the Defendant involved himself in an altercation between the victim and
Brittain. During the altercation, the Defendant left Brittain‟s porch, approached the
victim, and struck him in the head with a brick. By his own admission, once the victim
was on the ground, the Defendant struck him an additional three or four times. As a
result of the incident, the victim suffered multiple facial fractures, requiring three surgical
procedures. Although the defense offered conflicting testimony and asserted that the
Defendant only struck the victim in self-defense, the jury evaluated the credibility of the
witnesses and resolved all conflicts in the evidence in favor of the State‟s theory. See
Campbell, 245 S.W.3d at 335; State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). The
trial court charged the jury on the issue of self-defense and the jury chose to reject this
defense, as was its prerogative. See Goode, 956 S.W.2d at 527 (citing State v. Ivy, 868
S.W.2d 724, 727 (Tenn. Crim. App. 1993)). We will not reweigh this evidence or
second-guess the jury‟s decision on appeal. Based upon the evidence presented, a
rational jury could find the Defendant guilty of aggravated assault. He is not entitled to
relief.

                                      CONCLUSION

         Based on the foregoing authority and analysis, we affirm the judgment of the trial
court.



                                                    _________________________________
                                                    CAMILLE R. McMULLEN, JUDGE




                                              -6-